Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction letter of 9/9/21 is acknowledged. Applicant elected Group III (claims 16-22, drawn to a method of conjugating a payload to an aldehyde, alkanyl or azide residue of a galactose attached to N-glycans on antibodies only) without traverse. 
Claims 1 and 7 are hereby withdrawn as drawn to non-elected invention.
Claims 2-6, 8-15 and 23 are canceled.
Claim Objections
Claims 16-22 are objected to because of the following informalities:  Claim 16 depends from non-elected claims 1 and 7. Applicant is advised to write base claim 16 independently. Claims 17-22 are under objection for depending from claim 16. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 16, it is 
Claims 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 17 and 20, the phrase “such as” is indefinite. Also in claim 20, the term “or” has been repeated twice, rendering the claim confusing. Further, claims 18 and 20 recite the phrase "for example” which fails to define the metes and bounds of what is claimed.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 18, the phrase selected from the comprising” does not make sense.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 17, the phrase “is selected from is selected from” does not make sense. Further, it is unclear if applicant is 
Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 21, the phrase “the conjugation chemistry” lacks antecedent basis. Claim 22 is merely rejected for depending from claim 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Geel et al., “van Geel” (Bioconjugate Chemistry, 26(11), 2233-2242, 2015). Van Geel teaches a method of conjugating monoclonal antibodies (mAb) to toxins/drugs such as trastuzumab and maytansine (which are payloads) utilizing copper-free Click  by recombinant methods or otherwise has no bearing on instantly claimed invention (which focuses on conjugation of said already prepared sugar-derivatized antibody to the desired drug), it is believed that claims 16-17 and 19-22 are anticipated.
Regarding claim 18, firstly said claim is unclear (see above). Secondly, van Geel in Figure 4 and Table 1, discusses utilizing various maytansine derivatives (see also page 2237) to be utilized in its method, anticipating said claim or in the least, rendering it obvious.
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656